DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Species
The affirmation of the election of SEQ ID NO: 2 as the species of amino acid sequence of HPPA is acknowledged.

Response to Amendments
The amendments filed on 11/06/2020 are acknowledged and have been fully considered.  Claims 46-55 and 57-63 are pending.  Claims 51, 53-55, 60 and 61 have been amended. Claims 44, 45 and 56 are cancelled. Claims 1-43 were previously cancelled.  Claims 46-50, 62 and 63 remain withdrawn as being directed to a non-elected invention.  Claims 51-55 and 57-61 are under consideration and the subject of this office action.
The rejections of claims 44, 45 and 56 are moot in light of the cancellation of the claims in the amendments filed on 11/06/2020.
	The rejections of claims 53-55 under 35 USC 112(b) are withdrawn in light of the amendments filed on 11/06/2020. The relative terms “high temperature” (in claim 53), “moderately high temperature” (in claim 55) have been amended to include a range of temperatures. The relative term “low water activity” (in claim 54) has been amended to 
	The rejections of claims 51-55, 60 and 61 under 35 USC 101 are withdrawn because claim 51 has been amended to recite a method of driving a reaction in a reaction mixture which comprises a high organic solvent concentration. The method of claim 51 does not occur in nature and is therefore patent eligible under 35 USC 101.
	The rejections of claims 51, 52, 60 and 61 under 35 USC 103 over Park in view of Hartman are withdrawn in light of the amendments to the claims filed on 11/06/2020. Claims 51 and 61 have been amended to recite the reaction mixture comprises a high organic solvent concentration.

Claim Objections 
The objections below are new objections as necessitated by the amendments filed on 11/06/2020.
The amendments to claims 44 and 45 filed on 11/06/2020 are not in compliance with 37 CFR 1.121.  The status of claims 44 and 45 is indicated as ‘Canceled’ but the text of the claims is still presented.  Canceled claims must be listed by only the claim number and status identifier, without presenting the text of the claim.  See MPEP 714 II C, section (C) Claim Text. 
Claim 51 is objected to because of the following informalities: the claim contains abbreviation ‘PPi’. The claim has been amended in the amendments filed on 11/06/2020 to recite “inorganic phosphate (PPi)”, but this is incorrect. ‘PPi’ stands for “inorganic pyrophosphate” (see instant specification pg. 1 line 18).  Claim 51 also recites a 
Claims 51 and 61 are objected to because the format of the sequence identifier is not correct. “SEQ ID NO. 2” should be amended to “SEQ ID NO: 2”.  See 37 CFR 1.821 (d).
Claim 53 is objected to because it’s convoluted.  It is suggested to amend claim 53 to “wherein the enzymatic reaction is performed under high temperature from about 50°C to about 100°C”.
Appropriate correction is needed.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The rejections below are new rejections as necessitated by the amendments filed on 11/06/2020.
Claims 51-55 and 57-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 51 recites an indefinite preamble “a method of driving a reaction in a reaction mixture which produces inorganic phosphate (PPi) towards the production of PPi” in lines 1-2.  As now amended, the method comprises adding an enzyme, HPPA, to the reaction mixture comprising a high organic solvent concentration.  The active step of adding HPPA enzyme to organic solvent in a reaction mixture does not relate to a reaction that produces PPi as recited by the preamble and therefore the method recited in claim 51 is indefinite.  Dependent claims 52-55 and 57-60 are rejected for the same reason.
Claim 57 is dependent from claim 56, but claim 56 has been cancelled.  The metes and bounds of claim 57 are indefinite.  It is suggested to amend claim 57 to be dependent from claim 54 to obviate this rejection.
Claim 61 is directed to a composition comprising a reaction mixture for a reaction which produces PPi and a HPPA of SEQ ID NO:2 or an amino acid sequence having at least 95% sequence identity to SEQ ID NO:2 to the reaction mixture, wherein the reaction mixture comprises high organic solvent concentration.  Claim 61 is indefinite because the claim does not set forth the specific ingredients in the composition that matches the intended result, “for a reaction which produces PPi and a HPPA of SEQ ID NO:2 
Appropriate clarification is needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

The rejections below are maintained and modified as necessitated by the amendments filed on 11/06/2020.
Claims 51-55 and 57-61 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., (Facilitation of polymerase chain reaction with thermostable inorganic pyrophosphatase from hyperthermophilic archaeon Pyrococcus horikoshii, Appl Microbiol Biotechnol (2010) 85:807–812; Applicant IDS; Of Record) in view of Hartman et al., (The Complete Genome Sequence of Haloferax volcanii DS2, a Model Archaeon; PLoS One, March 2010, Volume 5, Issue 3; Applicant IDS; Of Record) and Timpson et al., (A comparison of two novel alcohol dehydrogenase enzymes (ADH1 and ADH2) from the extreme halophile Haloferax volcanii, Appl Microbiol Biotechnol (2013) 97:195–203; Of Record) and as evidenced by CP001956 (GenBank Entry, 2010; Of Record).

Claim 51 is interpreted as “A method of driving a reaction in a reaction mixture which produces inorganic pyrophosphate (PPi)…” in light of the disclosure on pg. 1 line 18 of instant specification.
Regarding claims 51 and 61, Park teaches an inorganic pyrophosphatase (PPase) cloned from hyperthermophilic archaeon Pyrococcus horikoshii and expressed i formed during the polymerization reaction.  PPase pushes the chemical equilibrium toward the biosynthesis of polyphosphoric acids such as DNA and RNA (see pg. 807 col. 2).  Therefore Park is teaching method of driving a reaction which produces PPi towards the production of PPi by the addition of a PPase to the reaction mixture.
Park does not teach the PPase to be isolated from a microorganism belonging to a Halobacteriaceae (HPPA) and the HPPA to comprise SEQ ID NO: 2. 
Hartman teaches the complete genome sequence of Haloferax volcanii (abstract). Hartman teaches the chromosome sequence was uploaded to Genbank under the Accession number CP001956 (see Table 5 Under Project Information). The Genbank entry CP001956 teaches the genome of Haloferax volcanii encodes an inorganic pyrophosphatase enzyme with a locus tag “HVO_0729”, EnsemblGenome Id – ADE03387, and UniProt/Swiss-Prot ID of “D4GT97” (see CP001956 GenBank Entry at pg. 317). Hartman teaches Haloferax volcanii is a model organism which has a relatively stable genome and is well suited to study halophilicity (abstract). The instant specification teaches the same locus tag for the genome sequence (SEQ ID No: 1) (see 
It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the methods of Park and use an alternative PPase that is isolated from Haloferax volcanii as taught by Hartman instead of the PPase from Pyrococcus horikohsii. One of ordinary skill in the art would be motivated to do so because Hartman teaches Haloferax volcanii is a model organism with a stable genome to study halophilicity. There is a reasonable expectation of success because Hartman teaches D4GT97 encodes an inorganic pyrophosphatase enzyme and one is substituting one inorganic PPase enzyme for another in the PCR reaction of Park. The combined teachings of Park in view of Hartman is teaching method of driving a reaction which produces PPi towards the production of PPi by the addition of a PPase isolated from a Halobacteriaceae (a HPPA) to the reaction mixture.
Park is teaching the addition of an isolated PPase to the PCR reaction mixture. Hartman is teaching inorganic PPase from Haloferax volcanii, with a UniProt/Swiss-Prot ID of “D4GT97” as discussed above. The instant specification teaches the same locus tag for the genome sequence (SEQ ID No: 1) (see par. [0079]) and the same UniProt ID with the amino acid sequence SEQ ID No: 2 (see par. [0079]) for the HPPA in the instant methods. 
Park and Hartman do not teach the reaction mixture to comprise a high organic solvent concentration.
Timpson teaches the enzymes isolated from Haloferax volcanii are tolerant to organic solvents such as dimethylsulfoxide (DMSO), methanol, ethanol at Haloferax volcanii (abstract) retains its activity at higher temperatures (Fig. 3) and high organic solvent concentrations (10-20% DMSO and CAN, see pg. 200 col. 2 para. 2, Table 1).  Timpson teaches enzyme activity assays were performed at high organic solvent concentrations and high salt concentrations of 2-4 M (pg. 197 col. 2 para. 2). 
Since Timpson teaches that enzymes isolated from Haloferax volcanii are tolerant to higher organic solvent concentrations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the organic solvent concentrations and perform the PCR reactions in the methods of Park/Hartman at organic solvent concentrations of 10-20% as taught by Timpson.  There is a reasonable expectation of success because Timpson teaches haloarchaeal enzymes, including enzymes isolated from Haloferax volcanii are not only halophilic (prefer high salt concentrations), but are often also thermoactive (prefer high temperatures) and are tolerant to higher organic solvent concentrations. Therefore, Park in view of Hartman and Timpson teach the limitations of claims 51 and 61.
Regarding claim 52, an inorganic pyrphosphatase is an enzyme belonging to class EC 3.6.1.1 (see Park col.2 first line).  Therefore, Park is teaching an enzymatic reaction.
Regarding claims 53 and 55, Park teaches the PCR reaction is performed in the presence of the PPase at 95°C (reads on high temperature in claim 53) and at 

Claim 57 is interpreted to be dependent from claim 54 because claim 57 recites “the high salt concentration” which is first recited in claim 54.
Regarding claims 54 and 57, Hartman teaches Haloferax volcanii is a halophile whose optimal salt concentration is 1.7-2.5 M (pg.2 col. 1 para. 2 line 4).
Park and Hartman do not teach the salt concentration and organic solvent concentrations of the reaction mixtures to which the PPase is added to.
Timpson teaches that haloarchaeal enzymes are not only halophilic (prefer high salt concentrations), but are often also thermoactive (prefer high temperatures) (see Timpson pg. 202 col.1 para. 3). Timpson teaches an alcohol dehydrogenase enzyme isolated from halophilic archaeon Haloferax volcanii (abstract) retains its activity at higher temperatures (Fig. 3) and enzyme activity assays were performed at salt concentrations of 2-4 M (pg. 197 col. 2 para. 2). 
Since Hartman teaches Haloferax volcanii is a halophile, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the salt concentration and perform the PCR reactions in the methods of Park at the salt concentrations preferred by Haloferax volcanii (1.7-2.5 M). There is a reasonable expectation of success because Timpson teaches haloarchaeal enzymes, including enzymes isolated from Haloferax volcanii are not only halophilic (prefer high salt concentrations), but are often also thermoactive (prefer high temperatures) and are tolerant to higher organic solvent concentrations.

Regarding claims 58 and 59, Timpson teaches the enzymes isolated from Haloferax volcanii are tolerant to organic solvents such as dimethylsulfoxide (DMSO) methanol, ethanol at concentrations of 10-20% (abstract, Fig. 2, Table 1).
Regarding claim 60, the limitations “the HPPA is thermostable at high temperature of about 50°C to about 100°C” are the inherent characteristics of the enzyme. Since, Hartman teaches the same HPPA enzyme as the instant claims, it would have the same thermostability characteristics (limitations of claim 60 are met).
The teachings of Park, Hartman and Timpson render claims 51-55 and 57-61 obvious.

Response to Arguments
Applicant's arguments filed on 11/06/2020 have been fully considered but they are not persuasive.  Applicants argue that claims 51 and 61 have been amended to recite the reaction mixture comprising a HPPA comprising SEQ ID NO: 2 and the reaction mixture comprises a high organic solvent concentration.  Applicants argue that Timpson teaches a different enzyme alcohol dehydrogenase whose substrates are alcohols (organic solvents) and is therefore expected to be tolerant to high organic i in the presence of Me2SO (DMSO) (see pg. 16820 col. 2 last para).  
.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657